DETAILED ACTION

Status of Claims
Claims 1-19 are pending.  Of the pending claims, claims 1-5, 8, 13-16, and 19 are presented for examination on the merits, and claims 6, 7, 9-12, 17, and 18 are withdrawn from examination.
Claims 8, 15, and 16 are currently amended.  Claim 19 is new.

Status of Previous Objection to the Drawings
The previous objections to the drawings are withdrawn in view of the replacement drawing sheets filed on 07/01/2022.

Status of Previous Claim Objections
The previous objections to claims 8, 15, and 16 are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,137,686 to Rioja et al. (“Rioja”).
Regarding claims 1-5, 13, 14, and 19, Rioja teaches an aluminum base alloy for forming into a wrought product.  Abstract; col. 2, lines 7-11.  The aluminum base alloy includes the following elements in wt.% (abstract; col. 2, lines 35-43; claim 1):
Element
Claim 1
Dependent Claims
Claim 14
US 5,137,686
Cu
2.4 - 3.2
 
2.5 - 3.0
at least 2.45
Li
1.6 - 2.3
2.0 - 2.2 (claim 2)
1.7 - 2.2
0.2 - 5.0
Mg
0.3 - 0.9
 
0.5 - 0.7
0.05 - 6.0
Mn
0.2 - 0.6
0.4 - 0.5 (claim 3)
0.3 - 0.6
up to 0.6 (if added)
 
 
0.3 - 0.6 (claim 19)
 
 
Zr
0.12 - 0.18
0.14 - 0.15 (claim 4)
0.13 - 0.15
0.01 - 0.16
Zn
< 1.0
 
< 0.9
0.05 - 12
Ag
< 0.15
 
< 0.1
---------
Fe
(Fe+Si) ≤ 0.20
 
(Fe+Si) ≤ 0.20
0.5 max.
Si
(Fe+Si) ≤ 0.20
 
(Fe+Si) ≤ 0.20
0.5 max.
optionally at least one of
 
 
 
 
     Ti
0.01 - 0.15
0.01 - 0.03 (claim 5)
0.01 - 0.05
0.05 - 0.2 (if added)
     Sc
0.01 - 0.15
 
0.02 - 0.1
---------
     Cr
0.01 - 0.3
 
0.02 - 0.1
0.05 - 0.2 (if added)
     Hf
0.01 - 0.5
 
0.01 - 0.5
up to 0.6 (if added)
     V
0.01 - 0.3
 
0.02 - 0.1
0.05 - 0.2 (if added)
other elements
 
 
 
 
     each
≤ 0.05
 
≤ 0.05
limited to 0.05
     total 
≤ 0.15
 
≤ 0.15
not exceed 0.35
Al
rest
 
rest
balance


All of the Zr and Li values in both the comparative and inventive alloys in Table I meet the claimed equations.  Additionally, the broader ranges of the Zr and Li encompass the claimed ranges (see, for example, claims 42 and 46), thereby also overlapping the ranges of the claimed equations.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Allowable Subject Matter
Claims 8, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach an as-cast product according to the composition as claimed having the claimed thickness while also possessing the claimed grain size.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Rioja provides no motivation to one of ordinary skill in the art to select the narrower claimed composition from the broader composition of Rioja.
In response, although Rioja discloses a broader composition, Rioja identifies narrower sub-ranges suitable for their invention.  Cu can be in the range of 2.55-2.90 wt.% (col. 13, lines 48-49), which falls within the claimed range of 2.4-3.2% by weight.  Li can be in the range of 1.8-2.5 wt.% (col. 13, lines 40-41), with specific examples of 2.1% and 2.2% (Table 1), which fall within the claimed range of 1.6-2.3% by weight.  Mg can be in the range of 0.2-2.0 wt.% (col. 13, lines 42-43), with specific examples of 0.3%, 0.5%, and 0.6% (Table 1), which all fall within the claimed range of 0.3-0.9%.  Zr can be in the range of 0.05-0.12 wt.% (col. 13, lines 46-47) or as high as 0.16 wt.% (col. 17, line 42), with specific examples of 0.12% (Table 1), which fall within the claimed range.  Zn can be in the range of 0.2-2.0 wt.% (col. 13, lines 44-45), with specific examples of 0.5%, 0.6%, and 0.9% (Table 1), which fall within the claimed range of < 1.0%.  Mn can be present in an amount of up to 0.6 wt.% (col. 13, line 34), a substantial portion of which covers the claimed range of 0.2-0.6% by weight.  In other words, the claimed range is two-thirds the prior art range.  Thus, Rioja provides guidance of which sub-ranges and discrete values to select from the broader range, and these sub-ranges and discrete values substantially coincide or fall squarely within the claimed ranges.
Applicant argues that Rioja does not teach or suggest that Mn is required and that none of the examples contain any Mn.  
In response, the existence of disclosed examples or preferred embodiments does not invalidate alternative embodiments or teachings of the prior art.  See MPEP §§ 2123(II), 2143.01(I).  The fact that Mn is one of several grain structure control materials and is optional does not negate the fact that Mn is a valid grain structure control material.  Mn as an optional grain structure control material means that Rioja teaches embodiments where Mn is absent but also embodiments where Mn is included.  That latter embodiment constitutes an actual teaching, which reads on the claimed invention.  
Applicant argues that Mn is mentioned as a possible alternative material for grain structure control and that Zr is the preferred material.  
In response, although Rioja teaches Zr as the preferred material for grain structure control, Rioja also teaches that other grain structure control materials can include Mn (col. 3, lines 33-37).  Rioja specifically teaches and recites in their patented claim that the grain structure control material can be “at least one of the elements selected from the group Cr, V, Hf, Mn, Ti and Zr” (claim 1 – col. 13, lines 31-33; also claims 12, 28, 40, 44, 56).  Thus, Zr can be used together with Mn and need not be the sole grain structure control material.
Applicant argues that the claimed Mn content produces aluminum alloys displaying a surprisingly unexpected improvement in the compromise of strength and toughness compared to alloys having Mn outside the claimed range.
In response, unexpected results must be commensurate in scope with the claimed range.  MPEP § 716.02(d).  There must be a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See MPEP § 716.02(d)(II).  In the present instance, the claimed Mn ranges from 0.2% by weight to 0.6% by weight.  But Alloy 68 (Mn=0.06%) falls well below the lower limit of 0.2%, and Alloy 69 (Mn=0.31%) falls towards the middle of the claimed range.  There are no examples showing the criticality of the claimed lower limit of 0.2% or the claimed upper limit of 0.6%.  Therefore, the criticality of the claimed range cannot be evaluated when the examples do not show the effect of the alleged unexpected results over the entire claimed range.
Additionally, for results to be unexpected, the benefits of those results cannot be expected, as expected beneficial results are evidence of obviousness.  See MPEP § 716.02(c)(II).  Applicant states that Mn within the claimed range results in an improvement in the compromise of strength and toughness compared to a comparison alloy.  However, this benefit is suggested by Rioja.  Rioja teaches that the aluminum alloy achieves an improved combination of strength and fracture toughness (abstract; col. 2, lines 18-21).  That aluminum alloy can include Mn is a grain structure control material (col. 3, lines 34-37).  In general, smaller grains correlates to increased strength (e.g., Hall-Petch relationship).  Additionally, US 5,066,342, which was patented within a year before the current primary reference and shares Rioja as a common inventor, discloses an Al-Li-Mg-Cu-Mn-Zn-based wrought alloy where Mn is a known grain structure control material (US ‘342 – col. 4, lines 28-30).  Mn forms dispersoids and has multiple benefits including a strengthening effect (US ‘342 – col. 5, lines 5-12).  Therefore, the strengthening effect of adding Mn is not unexpected given its ability to control grain structure and produce strengthening dispersoids.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 8, 2022